                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA

IN RE:                                         )
                                               )
VICKI D. LAYNE,                                )       Case No. 16-1664
                                               )
         Debtor.                               )

            ORDER GRANTING IN PART MOTION TO LIMIT ISSUES (DOC. 66)

         This case is before the court on the debtor’s motion to limit issues for hearing (doc. 66).

The court has reviewed the motion and the response filed by U.S. Bank (doc. 69) and held a

hearing on the motion on May 30, 2019. For the reasons stated at the hearing, the court grants

the motion (doc. 66) in part and limits the issues for the evidentiary hearing on the motion for

relief from stay (doc. 56) to whether the debtor has made postpetition payments from August 1,

2017 forward. However, the issues are not limited as to any particular month or payment during

that time period.

Dated: May 30, 2019




  Case 16-01664        Doc 76      Filed 05/30/19 Entered 05/30/19 11:27:00            Desc Main
                                     Document     Page 1 of 1
